Citation Nr: 1340817	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION 

The Veteran served on active duty from July 1966 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for a right ear hearing loss disability and a left ear hearing loss disability.  The Veteran was notified of the decision by correspondence dated in June 2011.  As indicated on his March 2012 VA Form 9, the Veteran wants to appeal the issue of service connection for a left ear hearing loss disability; he had initiated an appeal as to the right ear hearing loss but indicated that he did not want to continue his appeal on that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, further development is necessary to properly adjudicate the Veteran's claim, and it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As indicated in the February 2012 statement of the case (SOC), the VA has found that the Veteran experienced noise exposure from his duties as a radio operator.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA examination in May 2011.  The examiner noted the Veteran's history of noise exposure in service.  The puretone threshold values of the audiogram indicated that the Veteran had a hearing loss disability in the left ear, and the examiner found mild to moderate bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of his in-service noise exposure, because "the entry and discharge audiograms were both within normal limits and show no change in [the Veteran's] hearing during his military service."  
In an August 2013 statement, the Veteran's representative correctly stated that the proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether his current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board notes that the absence of an in-service hearing disability during service, (i.e. one meeting the requirements of 38 C.F.R. § 3.385 (2013)) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Board finds this opinion regarding the relationship of the Veteran's left ear hearing loss disability and service to be inadequate.  While the examiner acknowledged the Veteran's in-service noise exposure, he relied solely on the fact that the Veteran's entry and discharge audiograms were within normal limits to conclude that the Veteran's bilateral hearing loss was not caused by or a result of in-service noise exposure.  Accordingly, an addendum opinion must be provided to address whether the Veteran's left ear hearing loss was caused by or is due to military service.

The Board notes that the RO reviewed treatment reports from the VA Medical Center in Kansas City, Missouri dated from September 5, 2007 to May 20, 2011.  These records do not appear to be associated with the claims file.  

As this matter is being remanded for additional development, any ongoing VA medical records should also be obtained.  38 U.S.C.A.§ 5103A (c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  
Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records to include all records related to hearing loss.  Specifically, the RO should obtain any treatment reports from the VA Medical Center in Kansas City, Missouri dated from September 5, 2007 to May 20, 2011.  

All attempts to locate these records must be documented in the paper or electronic claims file.

2. Then, return the claims file to the VA examiner who conducted the May 2011 examination.  The examiner must review the claims file, including a copy of this remand.  The examination report must reflect that such a review was undertaken.  

The examiner must provide an addendum opinion on whether Veteran's current left ear hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded noise exposure.  

The examiner must provide a rationale for the opinions expressed, and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation.  

In rendering the above opinions, the examiner is advised that the absence of in-service evidence is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

